DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-6 are an information processing apparatus, 7 is medium and 8 is  a method and . Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1:  independent claims (1, 7 and 8)   recites when a request for recommendation information and situation information are input, identifying   one or more actions associated with a situation indicated by the situation information based on action history information in which a past action is associated with a situation where the past action is executed, the situation information indicating a situation of a user who uses the recommendation information; for each target action among the one or more identified actions, calculating a first probability and a second probability, the first probability being a probability that each target action is included as a choice for the user, the second probability being a probability that the user selects each target action when the each target action is included as the choice; and outputting an action with a relatively low first probability and a relatively high second probability, as the recommendation information, among the one or more actions, which is . These limitation as drafted , is a process that under its broadest reasonable  interpretation convers  the method of managing  interanion between people (i.e., outputting the recommendation information based  calculated probability of actions).  Thus, the claims recite an abstract idea.

Step 2A-Prong 2:    The claim as a whole merely describes how to generally “apply” the concept of calculating and outputting the probability of recommendation information  in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform  calculating and outputting the probability of recommendation information  process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B:  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of calculating and outputting the probability of recommendation information  in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract  idea. The claim is ineligible.

Dependent claims 2-6 , these claims recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason give above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Pub., 2018/0189860 A1) in view of Das et al (US Patent No., 8,374,985 B1) 

With respect to claims 1, 7 and 8, Hamada teaches an information processing apparatus comprising  a memory; and a processor coupled to the memory and the processor (paragraph [0062], discloses general-purpose computer including a processor such as central processing unit (CPU) 101 memory devise such as a ready ..)  and  a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (paragraph [0063], discloses a computer-readable recording medium such as a compact ..)and a recommendation control method, comprising: 

when a request for recommendation information and situation information are input, identifying by a computer one or more actions associated with a situation indicated by the situation information based on action history information in which a past action is associated with a situation where the past action is executed, the situation information indicating a situation of a user who uses the recommendation information(Fig. 5,  discloses operation information sent from UI device [request for recommendation information], based on the operation  information  identify recommend item that was of interest to user  , paragraph [0045], discloses calculating the level of interest  with respect to group of recommend item presented  to there .., in the interest  level history DB 80,   and paragraph [0048], discloses the interest level calculator identifies the recommend item from amount there recommend items including in the group of recommended items, that was of interest to the target user .., and set of interest flag of that recommended item is true) ; and 
outputting an action with a relatively low first probability and a relatively high second probability, as the recommendation information, among the one or more actions (paragraph [0040], discloses the presentation unit either can be the number of items to be displayed .., paragraph [0041], discloses the group of recommended items displayed on the screen, and paragraph [0042], discloses in screen is clicked the screen is updated and new article represent the lower-ranked recommend items ..).
Hamada  teaches the above elements including for each target action among the one or more identified actions, calculating a first probability  the first probability being a probability that each target action is included as a choice for the user(paragraphs [0014], discloses based on a user operation with respect to the group of recommended items, paragraph [0028], discloses index value is calculated using a product of t a first value indicting the probability at which the target user takes interest.., and paragraph [0029], discloses calculating formula for calculating .., calculated by the first recommendation engine 11…, interest represents the probability at which any unspecified user takes interest …) ), in the group of recommend items R2 represents the percentage of the first recommend item included in the group of recommend items; RL represent  the percentage of the second  recommend item  including the group of recommended  (paragraph [0036]) and from among the first recommended items that are selected by the first recommendation engine 11 from the group of item stored in the item DB (paragraph 0037]).  Hamada failed to explicitly teach  the corresponding selected items is selected by a user and the probability of the is calculated. 
 However,  Das teaches second probability , the second probability being a probability that the user selects each target action when the each target action is included as the choice(Fig. 104, discloses calculate probability of the user selection, col. 2, lines 11-29, discloses a calculate interest-likelihood score representing a likelihood that a user will select R1 from a list ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the recommend item of Hamada with calculating the provability of user selecting the item of Das in order to provide diversity in a result set presented to a user (see Das,  Col. 4, lines 16-17).  


With respect to claim 3 , Hamada in view of Das teaches elements of claim 1, furthermore, Hamada teaches the method   wherein the action history information also includes information of an executant who executes the each past action and recommendation information provided to the executant (paragraph [0044], discloses  the interest level calculator 30 calculates the level of interest indicating the degree of user satisfaction with respect to the group of recommended items presented to the user by the UI device 20; and stores the  calculated level of interest in an interest level history DB 80 [action history)   , and the processor is further configured to: 


determine a prediction value obtained from the selection probability prediction model for a combination of information of the user and the situation indicated by the situation information to be the second probability (paragraph [0030], discloses the prediction assessment value Score is used as the first value mentioned ..).  
Hamada teaches the above elements including create group of recommended items by mixing first recommended items obtained at step s102..(Fig, 3, S104).  Hamada failed to teaches generate a selection probability prediction model by machine learning of a selection probability that the each past action is selected by the executant when the each past action is recommended, for each combination of an executant and a situation where the each past action is executed.
	However, Das teaches generate a selection probability prediction model by machine learning of a selection probability that the each past action is selected by the executant when the each past action is recommended, for each combination of an executant and a situation where the each past action is executed(Col. 3, lines 50-58, discloses generating a list of recommended dat objects based on known information.., a recommendation engine can generate a list of recommended ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the recommend item of Hamada with generating a list of recommended data object based on known information  item of Das in order to provide diversity in a result set presented to a user (see Das,  Col. 4, lines 16-17).  


With respect to claim 5 , Hamada in view of Das teaches elements of claim 1, furthermore, Hamada teaches the method     wherein the processor is further configured to: 
analyze, to determine an action executed by the user, further information that is input after the recommendation information is output, the further information being input from an output destination of the recommendation information; and update the action history information based on a determination result(paragraphs [0039], discloses recommend items   outputs  it to the UI device 20 and paragraph [0040], discloses the presentation unit can be the number of items to be displayed in a single screen page of the UI devices or can be a predetermined of items …).  

With respect to claim 3 , Hamada in view of Das teaches elements of claim 1, furthermore, Hamada teaches the method    wherein the action history information includes information of an executant who executes the each past action, the memory stores attribute information that records, for each executant included in the action history information, an index value for a strength of interest in each of one or more categories usable for classifying the recommendation information(paragraph [0044], discloses  the interest level calculator 30 calculates the level of interest indicating the degree of user satisfaction with respect to the group of recommended items presented to the user by the UI device 20; and stores the  calculated level of interest in an interest level history DB 80 [action history)   , and the processor is further configured to: 

calculate a similarity between the user and the each executant based on the attribute information(paragraph [0038], discloses recommendation  engine from groups of items stored in the item .., obtains top floor (MxR2) number of items [similarity items]) ; and 


Hamada  teaches the above elements including in the group of recommend items R2 represents the percentage of the first recommend item included in the group of recommend items; RL represent  the percentage of the second  recommend item  including the group of recommended  (paragraph [0036]) and from among the first recommended items that are selected by the first recommendation engine 11 from the group of items stored in the item DB (paragraph 0037]).  Hamada failed to explicitly teach  the corresponding selected items calculate is the second probability based on the similarity and a value of a probability that the each target action is selected by the each executant.  
 However,  Das teaches calculate the second probability based on the similarity and a value of a probability that the each target action is selected by the each executant(Fig. 104, discloses calculate probability of the user selection, col. 2, lines 11-29, discloses a calculate interest-likelihood score representing a likelihood that a user will select R1 from a list ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the recommend item of Hamada with calculating the provability of user selecting the item of Das in order to provide diversity in a result set presented to a user (see Das,  Col. 4, lines 16-17).  




 	
Claim(s) 2, and  4 are  rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Pub., 2018/0189860 A1) in view of Das et al (US Patent No., 8,374,985 B1) and further view of Nolet et al (US Patent No., 7,908,238 B1)


With respect to claim 2 , Hamada in view of Das teaches elements of claim 1, furthermore, Hamada teaches the method  wherein the action history information includes recommendation information provided to an executant of each past action included in the action history information before the each past action is executed, and the processor (paragraph [0044], discloses  the interest level calculator 30 calculates the level of interest indicating the degree of user satisfaction with respect to the group of recommended items presented to the user by the UI device 20; and stores the  calculated level of interest in an interest level history DB 80 [action history)   is further configured to: 
Hamada teaches the above elements including calculate the second probability for the each target action, as a probability that the each target action and recommended in the situation indicated by the situation information based on the action history information  (paragraph [0040], discloses for each presentation  unit, the interest level calculator  30 calculates the level of interest indication the degree of user satisfaction .., and paragraph [0041], discloses  the UI devices 20 is a user interface that presents the group of recommended items, which is output by the mixer 13 of the mixer-type recommendation engine 10, to the target user in an operable manner and paragraph [0044], discloses  the interest level calculator 30 calculates the level of interest indicating the degree of user satisfaction with respect to the group of recommended items presented to the user by the UI device 20; and stores the  calculated level of interest in an interest level history DB 80 [action history).   Hamada failed to explicitly teach  the corresponding selected items is selected by a user and the probability of the is calculated. 
 However,  Das teaches selected when the each target action is 45recommended  (Fig. 104, discloses calculate probability of the user selection, col. 2, lines 11-29, discloses a calculate interest-likelihood score representing a likelihood that a user will select R1 from a list ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the recommend item of Hamada with calculating the provability of user selecting the item of Das in order to provide diversity in a result set presented to a user (see Das,  Col. 4, lines 16-17).   
 Hamada in view of Das teaches the above elements, Hamada further teaches the calculated using a product of a first value indicating the probability at which the target user takes interest in an item and a second value indicating the degree of deviation of the item from the preference of the target user(paragraph [0028]) and Das teaches results are identified form the data object based on a calculated probability that a give data object satisfies the search request (Col. 3, lines 48-50).  Neither Hamada nor Das explicitly theca the corresponding calculation provides quotient obtained by dividing a probability that the each target action is executed in the situation indicated by the situation information by the second probability for the each target action based on the action history information.  
However, Nolet teaches  calculate the first probability for the each target action, as a quotient obtained by dividing a probability that the each target action is executed in the situation indicated by the situation information by the second probability for the each target action based on the action history information(Col. 2, lines 5-30, discloses the first probability value is computed by dividing the success value associated  with the first node.., and  Col. 6, lines 51-67, discloses the probability  value can be calculated according to the following equation.. .  
                                
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 Where the probability represents the probability of the user taking the repressive action…).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  calculated using a product of a first value indicating the probability of Hamada and  calculated probability that a give data object satisfies the search request of Das  with applying the probability value calculation of Nolet in order to computed  probabilities value presentative of a predicted response rate (see Nolet , abstract). 


With respect to claim 4, Hamada in view of Das teaches elements of claim 3, furthermore, Hamada teaches the method  wherein the processor is further configured to: determine a prediction value obtained from the known probability prediction model for the combination of the information of the user and the situation indicated by the situation information to be the first probability(paragraph [0030], discloses the prediction assessment value Score is used as the first value mentioned ..).  
.  

Hamada in view of Das teaches the above elements, Hamada further teaches the calculated using a product of a first value indicating the probability at which the target user takes interest in an item and a second value indicating the degree of deviation of the item from the preference of the target user(paragraph [0028]) and Das teaches results are identified form the data object based on a calculated probability that a give data object satisfies the search request (Col. 3, lines 48-50).  Neither Hamada nor Das explicitly theca the corresponding calculation generate a known probability prediction model by machine learning of a quotient obtained by dividing a probability that the each past action is executed by the selection probability as a probability that the executant knows the each past action, for the each combination of the executant and the situation where the each past action is executed; 

However, Nolet teaches  generate a known probability prediction model by machine learning of a quotient obtained by dividing a probability that the each past action is executed by the selection probability as a probability that the executant knows the each past action, for the each combination of the executant and the situation where the each past action is executed(Col. 2, lines 5-30, discloses the first probability value is computed by dividing the success value associated  with the first node.., and  Col. 6, lines 51-67, discloses the probability  value can be calculated according to the following equation.. .  
                                
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 Where the probability represents the probability of the user taking the repressive action…).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  calculated using a product of a first value indicating the probability of Hamada and  calculated probability that a give data object satisfies the search request of Das  with applying the probability value calculation of Nolet in order to computed  probabilities value presentative of a predicted response rate (see Nolet , abstract). 

The following Prior arts are on the record 

Hamada (US Pub., 2018/0189860 A1) discloses according to an embodiment, an item recommendation system includes a first recommendation engine that selects, from a group of items, first recommended items predicted to match with preference of a user; a second recommendation engine that selects second recommended items which do not match with the preference of the user but are expected to be of interest to the user; a mixer that mixes the first recommended and second recommended items and forms a group of recommended items; a user interface that presents the group of recommended items in an operable manner to the user.

Das et al (US Patent No., 8,374,985 B1)  discloses  methods, systems and apparatus, including computer program products, for providing a diversity of recommendations. According to one method, results are identified so as to increase the likelihood that at least one result will be of interest to a user. Following the identification of a first result, second and later results are identified based on an assumption that the previously identified results are not of interest to the user. The identification of diverse results can be based on formulas that approximate the probability or provide a likelihood score of a user selecting a given result

Nolet et al (US Patent No., 7,908,238 B1) discloses there are methods and apparatus, including computer program products, for providing a probability tree of nodes in   which each node is associated with a tries value and a success value, and at least one node is associated with a computed probability value representative of a predicted response rate for an advertisement creative; and computing a first probability value for a first node of the probability tree based on its associated tries value and success value and a computed probability value associated  with a parent node to the first node.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682